Citation Nr: 1038269	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  05-35 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel






INTRODUCTION

The Veteran served from November 1975 to April 1977.  The 
appellant seeks surviving spouse benefits.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the appellant's 
claims for service connection for the cause of the Veteran's 
death and for DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318.  

In a September 2008 decision, the Board denied those benefits 
sought on appeal.  The appellant appealed the Board's denial of 
the cause of death claim to the United States Court of Appeals 
for Veterans Claims.  Pursuant to a Joint Motion for Partial 
Remand, the Court vacated the Board's decision with respect to 
the cause of death claim and remanded that claim for 
readjudication.

The parties to the Joint Motion asserted that the Veteran's left 
above-the-knee amputation, which he underwent two months before 
he died, reflected a worsening of his service-connected left 
below-the-knee amputation and constituted an implicit claim for 
an increased rating for that service-connected disability.  The 
parties to the Joint Motion further asserted that the 
unadjudicated status of that increased rating claim at the time 
of the Veteran's death entitled the appellant to an award of 
accrued benefits.  The Board interprets those assertions as an 
implicit claim for entitlement to an increased rating for a left 
below-the-knee amputation for accrued benefits purposes.  As that 
claim has not yet been adjudicated at the RO, it is referred for 
appropriate action.



FINDINGS OF FACT

1.  The Veteran died on November [redacted], 2003, from general debility 
due to congestive heart failure, end-stage renal disease, and 
diabetes mellitus.  

2.  At the time of his death, the Veteran was service connected 
for multiple left leg disabilities (below-the-knee amputation, 
muscle injury of the anterior thigh, femoral nerve injury, and 
thigh scar).  He also was in receipt of a total disability rating 
based upon individual unemployability.  

3.  The competent evidence of record is at least in equipoise as 
to whether the Veteran's service-connected left leg disabilities 
contributed to his left above-the-knee amputation in September 
2003.


CONCLUSIONS OF LAW

1.  At the time of his death, the Veteran was entitled to service 
connection for a left above-the-knee amputation.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2010).

2  The Veteran's left above-the-knee amputation was a proximate 
cause of the congestive heart failure that contributed 
substantially and materially to his death.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310(c)(4) (2010).

3.  The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. § 1310, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.310, 
3.159, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service was 
either the principal, or a contributory cause of death.  38 
C.F.R. § 3.312(a) (2009).  For a service-connected disability to 
be the principal cause of death, it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b) (2009).  For a 
service-connected disability to constitute a contributory cause, 
it must contribute substantially or materially.  It is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c) (2009).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (2009).  A current 
disability must be related to service or to an incident of 
service origin.  A Veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
the Veteran's service and the disability.  Boyer v. West, 210 
F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. 
Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including cardiovascular-renal disease 
and diabetes mellitus, if they are shown to be manifest to a 
degree of 10 percent or more within one year following the 
Veteran's separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009). 

In addition, service connection may be established on a secondary 
basis for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veteran died in November 2003.  At the time of his death, he 
was service-connected for a muscle injury of the left anterior 
thigh, rated 40 percent from August 29, 1998; a left below-the-
knee amputation, rated 40 percent from October 1, 1998; a left 
femoral nerve injury, rated 20 percent from August 29, 1998; and 
a scar on the left thigh, rated 10 percent from August 29, 1998.  
In addition, the Veteran had been granted a total disability 
rating based upon individual unemployability, effective October 
1, 1998.  

A November 2003 death certificate listed the Veteran's immediate 
cause of death as general debility due to end-stage renal 
disease, congestive heart failure, and diabetes mellitus.  He had 
not been awarded service connection for any of those 
disabilities.  Nevertheless, the appellant now contends that the 
Veteran's service-connected left leg disabilities caused him to 
undergo a below-the knee right leg amputation, followed by 
bilateral above-the-knee amputations.  As a result, she asserts 
that the Veteran was entitled to service connection for his fatal 
congestive heart failure pursuant to 38 C.F.R. § 3.310(c).  That 
provision states that ischemic heart disease or other 
cardiovascular disease, including congestive heart failure, which 
develops in a Veteran who has a service-connected amputation of 
one lower extremity at or above the knee or service-connected 
amputations of both lower extremities at or above the ankles, 
shall be held to be the proximate result of the service-connected 
amputation or amputation.  38 C.F.R. § 3.310(c) (2009).

The record before the Board consists of service medical records, 
post-service medical records, a June 2010 Veterans Health 
Administration (VHA) opinion, and the appellant's lay statements, 
which will be addressed as pertinent.  Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The Veteran's service medical records are negative for any 
complaints or clinical findings pertaining to general debility, 
diabetes mellitus, or cardiovascular or renal problems.  Those 
records show that the Veteran was treated for a through and 
through muscle injury incurred in a July 1976 motor vehicle 
accident.  The diagnosis was incomplete sciatic nerve paralysis 
of the left leg.  In September 1976, he underwent an examination 
by a medical evaluation board (MEB) and physical evaluation board 
(PEB) in which he denied any history of high blood sugar, heart 
trouble, or high or low blood pressure, and clinical evaluation 
revealed no findings of diabetes or any cardiovascular or renal 
abnormalities.  The MEB/PEB ultimately concluded that the 
Veteran's left leg injury rendered him unfit for retention in 
active service, and he was placed on the temporary disability 
retired list in April 1977.  He was taken off that list and 
permanently discharged from the military in April 1979.  

Post-service medical records show that on multiple occasions in 
1996, 1997, and 1998, the Veteran was hospitalized at a VA 
Medical Center for infections in his left leg, which ultimately 
led to a left below-the-knee amputation in August 1998.  He 
subsequently developed septic arthritis of the left knee, which 
required fluid draining and tissue removal in May 2000.  

Subsequent post-service medical records from July 1996 to 
September 2003 indicate that the Veteran received ongoing 
treatment for "poorly controlled" Type II diabetes mellitus and 
related peripheral neuropathy and retinopathy.  It was noted that 
he had a family history of diabetes mellitus and that one of his 
sisters had died at age 40 from complications related to that 
disease.  

In January 2000, the Veteran was treated for complaints of right 
leg pain and fatigue that were determined to be symptoms of 
neuropathy and chronic renal insufficiency.  Additional medical 
records dated in March 2000 and August 2000 show that, in 
addition to diabetes, the Veteran had a history of peripheral 
vascular disease and hypertension.  

In April 2001, the Veteran underwent VA muscle and peripheral 
nerve examinations during which he complained of chronic pain and 
weakness in his lower extremities.  He stated that while those 
symptoms were present bilaterally, they were significantly more 
pronounced on his left side following his below-the-knee 
amputation.  Physical examination of the lower extremities showed 
muscle tone and strength to be within normal limits, bilaterally.  
However, it was noted that, due to the Veteran's amputation, his 
left quadriceps strength could only be approximated and his 
hamstring strength could not be rated.  Neurological testing 
revealed sensation that was normal in the right leg and 
diminished in the left leg, and deep tendon reflexes that were 
absent in the knees, bilaterally.  In addition, it was noted that 
the Veteran had some mild weakness in his hip adductors and 
abductors, which was possibly attributable to his diabetes, but 
more likely the result of his in-service left leg trauma.

The record thereafter shows that the Veteran's health worsened 
due to renal disease, diabetes mellitus, and peripheral vascular 
disease, which progressed to the point that he required a right 
below-the-knee amputation in early 2003.  During a July 2003 VA 
aid and attendance examination, he was noted to be a bilateral 
amputee with chronic renal insufficiency requiring dialysis and 
diabetes.  

In September 2003, the Veteran was hospitalized at a VA Medical 
Center after his amputated lower extremities became infected and 
he developed edema in his right arm.  At that time, he was noted 
to be suffering from end-stage renal disease related to his 
hypertension and diabetes mellitus, as well as severe peripheral 
vascular disease.  

In late September 2003, after it was determined that the 
Veteran's severe vascular disease would not allow for proper 
healing of his infected below-the-knee amputation wound sites, he 
underwent bilateral above-the-knee amputations.  His health 
thereafter continued to deteriorate, resulting in a state of 
general debility of which he died on November [redacted], 2003.  

In April 2010, the Board requested a VHA opinion from a VA 
cardiovascular specialist regarding whether one or more of the 
Veteran's service-connected left leg disabilities had caused or 
aggravated his right below-the-knee amputation or his bilateral 
above-the-knee amputations.  Additionally, the Board asked the VA 
specialist to comment on whether the Veteran's death was 
otherwise related to any aspect of his active service, including 
his service-connected left leg disabilities.

In response to the Board's request, a VA physician specializing 
in cardiovascular medicine rendered a June 2010 opinion 
indicating that it was less likely than not that the Veteran's 
service-connected left leg disabilities had contributed to his 
right below-the-knee amputation.  However, the VA physician also 
opined that those service-connected disabilities had likely 
caused or aggravated the subsequent above-the-knee amputation 
performed on the Veteran's left leg.  The VA physician did not 
comment on the etiology of the Veteran's contemporaneous right 
above-the-knee amputation.  Nor did that physician provide a 
detailed rationale for his findings.  However, he indicated that 
he had reviewed the claims folder, including pertinent medical 
records reflecting treatment for left leg injuries in service and 
the Veteran's subsequent development of multiple cardiovascular 
and renal disorders, which precipitated his bilateral below- and 
above-the-knee amputations and culminated in his death.

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  The probative value of a medical opinion is generally 
based on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds the June 2010 VHA examiner's opinion relating the 
Veteran's left above-the-knee amputation to his service-connected 
leg disabilities to be both probative and persuasive.  Although 
the VHA's examiner's findings were not supported by a detailed 
rationale, the Board considers it significant that those findings 
were based on a review of the Veteran's entire claims folder and 
reflected a detailed knowledge of his in-service and post-service 
medical history.  Prejean v. West, 13 Vet. App. 444 (2000) 
(factors for assessing the probative value of a medical opinion 
include the physician's access to the claims folder and the 
Veteran's history).  Moreover, the VHA examiner's opinion is 
consistent with the other lay and clinical evidence and there are 
no contrary medical findings of record.  

The Board acknowledges that the VHA examiner also indicated that 
the Veteran's service-connected left leg disabilities did not 
cause or aggravate his right below-the-knee amputation.  However, 
that negative nexus opinion neither contradicts nor is otherwise 
inconsistent with the VHA examiner's separate finding with 
respect to the Veteran's above-the-knee amputation, which took 
place several months after his right below-the-knee amputation 
and involved a different lower extremity.  In any event, because 
the VHA's examiner's opinion regarding the Veteran's left above-
knee-amputation is fully favorable to the appellant's claim, the 
appellant is not prejudiced by the Board's decision to afford 
that opinion greater probative weight than the negative finding 
with respect to the right below-the-knee amputation.  

Similarly, while cognizant that the June 2010 examiner did not 
address the etiology of the Veteran's right above-the-knee 
amputation, as requested in the VHA request letter, the Board 
finds that omission is not prejudicial to the appellant because 
of the examiner's favorable finding with respect to the Veteran's 
left above-the-knee amputation and the Board's decision to grant 
the claim on that basis.

In light of the probative medical opinion evidence showing a 
nexus between the Veteran's service-connected left leg 
disabilities and his left above-the-knee amputation, and in the 
absence of any competent evidence to the contrary, the Board 
finds that the balance of positive and negative evidence is at 
the very least in relative equipoise.  Accordingly, the Board 
concludes that the Veteran's service-connected left leg 
disabilities were related to his left above-the-knee amputation 
and that service connection for that disability was therefore 
warranted during his lifetime.  Moreover, in accordance with the 
presumptive provisions governing cardiovascular diseases, the 
Board finds that service connection was also warranted for the 
Veteran's congestive heart failure as that condition was 
proximately caused by his left-above-the-knee amputation.  38 
C.F.R. § 3.310(c) (2009).  Furthermore, as the record shows that 
congestive heart failure contributed substantially and materially 
to the Veteran's death, the criteria for service connection for 
his cause of death have been met.  All reasonable doubt has been 
resolved in favor of the appellant in making this decision.  38 
U.S.C.A. 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


